UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES PYNE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:04-cr-00018-DKC-3)


Submitted:   August 10, 2015                 Decided:   December 11, 2015


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Pyne, Appellant        Pro Se.        Barbara Suzanne Skalla,
Assistant United States        Attorney,     Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Pyne seeks to appeal the district court’s order

denying    his   July    23,     2014   motion    for     reconsideration           of    the

court’s August 30, 2007 order denying relief on his 28 U.S.C.

§ 2255 (2012) motion and March 27, 2014 order denying his Fed.

R. Civ. P. 60(d)(3) motion.              The order is not appealable unless

a   circuit       justice        or     judge     issues        a    certificate          of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).                A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies          this     standard       by      demonstrating            that

reasonable       jurists       would    find     that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on     procedural       grounds,       the     prisoner          must

demonstrate      both    that     the    dispositive         procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Pyne has not made the requisite showing.                     Accordingly, we deny a

certificate       of         appealability       and      dismiss       the      appeal.

We dispense      with    oral     argument      because       the    facts    and    legal

                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3